—Order and judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We agree with defendant that Supreme Court erred in awarding plaintiffs interest on the entire award of damages. The insurance policy at issue is not more generous than that required by regulation, and thus defendant must pay interest only on the limit of the insurance policy, not on the entire award of damages (see, 11 NYCRR 60-1.1 [b]; Dingle v Prudential Prop. & Cas. Ins. Co., 85 NY2d 657, 660-661). The court, however, properly directed that interest be calculated from the date on which the order of default was entered, because that order established defendant’s liability (see, Love v State of New York, 78 NY2d 540). We therefore modify the order and judgment by awarding plaintiffs interest only on the $50,000 policy limit. (Appeals from Order and Judgment of Supreme Court, Ontario County, Cornelius, J.—Summary Judgment.) Present—Green, J. P., Pine, Hayes, Callahan and Fallon, JJ.